                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARCO HEYWARD,                                 Case No. 19-cv-02989-MMC
                                  8                    Plaintiff,
                                                                                        ORDER CERTIFYING APPEAL NOT
                                  9              v.                                     TAKEN IN GOOD FAITH; REVOKING
                                                                                        IN FORMA PAUPERIS STATUS;
                                  10     UNITED STATES GOVERNMENT,                      DIRECTIONS TO CLERK
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the Referral Notice issued to this Court by the United States
                                  14   Court of Appeals for the Ninth Circuit, referring the above-titled matter for the limited
                                  15   purpose of determining whether the in forma pauperis status of plaintiff-appellant Marco
                                  16   Heyward (“Heyward”) should continue or be revoked. See 28 U.S.C. § 1915(a)(3)
                                  17   (providing “[a]n appeal may not be taken in forma pauperis if the trial court certifies in
                                  18   writing that it is not taken in good faith”); Coppedge v. United States, 369 U.S. 438, 445
                                  19   (1962) (holding “‘good faith’ . . . must be judged by an objective standard”; noting “good
                                  20   faith” is demonstrated when appellant seeks review of “any issue not frivolous”). Having
                                  21   reviewed the file and considered the matter, the Court rules as follows.
                                  22          Heyward appeals the order, filed August 9, 2019, by which the Court adopted
                                  23   Magistrate Judge Jacqueline Scott Corley’s Report and Recommendation (“Report and
                                  24   Recommendation”) in its entirety and, consequently, dismissed Heyward’s complaint.
                                  25          As set forth in detail in the above-referenced Report and Recommendation, the
                                  26   Court “does not have jurisdiction to review, reconsider, or modify the BVA’s [Board of
                                  27   Veterans’ Appeals] decision regarding Mr. Heyward’s service connection claims” (see
                                  28   Report and Recommendation at 4:19-20), and Heyward’s claim for “gross negligence and
                                  1    medical malpractice” (see Compl. at 2), brought pursuant to the Federal Torts Claims Act

                                  2    (“FTCA”) (see id. at 3), is “barred by the applicable statute of limitations” (see Report and

                                  3    Recommendation at 6:20). In his Notice of Appeals, Heyward contends his claim under

                                  4    the FTCA is timely because the BVA issued a “decision dated March 18, 2019.” (See

                                  5    Notice of Appeals at 1.) Heyward’s argument is, however, unavailing, as the decision

                                  6    pertained solely to Heyward’s service connection claims. (See Compl., Attach. A.)

                                  7           Under such circumstances, Heyward’s appeal of the above-referenced order lacks

                                  8    an arguable basis in law or fact, and, consequently, does not seek review of a non-

                                  9    frivolous issue. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding appeal is

                                  10   “frivolous” where “none of the legal points are arguable on the merits” (alterations

                                  11   omitted)).

                                  12          Accordingly, Heyward’s in forma pauperis status is hereby REVOKED.
Northern District of California
 United States District Court




                                  13          The Clerk shall serve a copy of this order on the United States Court of Appeals

                                  14   for the Ninth Circuit.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: September 4, 2019
                                                                                               MAXINE M. CHESNEY
                                  18                                                           United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
